DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment
1)	Acknowledgment is made of Applicant’s amendment and remarks filed 05/23/2022 in response to the non-final Office Action mailed 02/24/22. Said claim amendment is non-compliant under 37 CFR 1.121, which requires that the claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment. See 37 CFR 1.121(c)(1).
Status of Claims
2)	Claim 10 has been canceled via the amendment filed 05/23/22.
	Claims 1-3, 5, 12 and 14 have been amended via the amendment filed 05/23/22.
	Claims 1-9 and 11-14 are pending and are under examination. 
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  		
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Priority Application
5)	Acknowledgment is made of Applicant’s submission of a copy of the certified English translation of the foreign priority application 10-2018-0003002 filed 01/09/2018 in Republic of Korea.		
Objection Withdrawn
6)	The objection to the replacement drawings made in paragraph 7 of the Office Action mailed 02/24/22 is withdrawn in light of Applicant’s submission of the replacement drawings filed 05/23/22.
7)	The objection of claim 1 made in paragraph 21 of the Office Action mailed 02/24/22 withdrawn in light of Applicant’s amendment to the claim.


Rejection Moot
8)	The rejection of claim 10 made in paragraph 18 of the Office Action mailed 02/24/22 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicant’s cancellation of the claim.
Rejection Withdrawn
9)	The rejection of claim 12 made in paragraph 18 of the Office Action mailed 02/24/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of Applicant’s amendment to the claim.
10)	The rejection of claim 1 made in paragraph 20(a) of the Office Action mailed 02/24/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claim.
11)	The rejection of claim 5 made in paragraph 20(b) of the Office Action mailed 02/24/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claim.
12)	The rejection of claims 2 and 3 made in paragraph 20(c) of the Office Action mailed 02/24/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claims.
13)	The rejection of claim 14 made in paragraph 20(e) of the Office Action mailed 02/24/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claim.
14)	The rejection of claims 2-9 and 11-14 made in paragraph 20(f) of the Office Action mailed 02/24/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the base claim.
Rejection under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph Maintained
15)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
16)	The rejection of claim 11 made in paragraph 18 of the Office Action mailed 02/24/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is maintained. 
	Applicant states that claim 11 is cancelled and therefore the rejection is now moot.
	Applicant’s argument has been considered, but is not persuasive. Contrary to Applicant’s statement, claim 11 has not been canceled, but remains pending and unamended. 
Conclusion
17)	Claim 11 stands rejected. Claims 12-14, which depend directly or indirectly from the rejected claim 11, are objected to for depending from a rejected claim. Claims 1-9 include allowable subject matter. 
18)	THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  	
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

June, 2022